Citation Nr: 0639791	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  03-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1976 to June 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.  The veteran's appeal has previously been before the 
Board in February 2005 and February 2006; on both occasions 
the Board remanded the issue of entitlement to service 
connection for a right shoulder disability.  The development 
directed by the Board's February 2006 remand has been 
completed and the veteran's appeal is ready for appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a right shoulder disability 
attributable to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January 2003 and May 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The January 2003 letter informed the 
veteran of the types of evidence he should submit, including 
statements from persons who had knowledge of the disability, 
medical evidence from post-service treatment, and records and 
statements from service medical personnel.  The veteran was 
also informed of where and when to submit this evidence.  
After considering the contents of this letter, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board notes that the 
May 2006 letter provided notice of the five elements of a 
service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO issued the May 2006 letter after the 
Board's remand, and therefore, after the initial unfavorable 
AOJ decision.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued subsequent to the May 2006 letter, making 
all notices pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran asserted that he had a right shoulder disability 
due to his service.  The veteran noted that he sought 
treatment in service in March 1989.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records include a March 1989 
treatment note.  The record indicates that the veteran sought 
treatment for pain in the right shoulder blade that has 
persisted for one month.  The note indicated that the pain 
increased in cold weather.  The medical professional 
diagnosed myalgia, which is pain in the muscle.

The veteran underwent a VA examination in February 2005.  The 
examiner noted the veteran's reported history of injuries to 
the right shoulder during service and the veteran's current 
complaints of constant pain in the right shoulder.  The 
examiner diagnosed the veteran has having tendonitis.  The 
examiner opined that it was not at least as likely as not 
that the veteran's current right shoulder disability was 
etiologically related to the veteran's service.  The 
examiner, however, had not reviewed the March 1989 treatment 
note, and thus, based his conclusion on a finding that the 
veteran had no medical evidence of a shoulder disability in 
service.  Therefore, in February 2006, the Board remanded the 
veteran's appeal in order to obtain another VA medical 
examination in which the examiner offered an opinion 
regarding whether the veteran's right shoulder disability was 
related to service after review of the March 1989 treatment 
note.

The veteran underwent the second VA medical examination in 
May 2006.  The veteran noted that he experienced pain in his 
shoulder in the earlier 1980s due to having to close doors of 
B52s with his shoulder.  The veteran also related to the 
examiner that he slept on cots for five months during the 
Persian Gulf War.  The veteran noted that he sought treatment 
in approximately March 1991 for his shoulder; the examiner 
found no record of this treatment.  The veteran related that 
he has flare-ups in pain two to three times a month in the 
summer and three to four times a month in the winter.  The 
veteran noted that the pain was worse in cold weather.  The 
examiner diagnosed a right shoulder strain.

The examiner noted review of the veteran's claims file and 
the March 1989 note.  The examiner highlighted that the pain 
treated in March 1989 was in the right upper back and not in 
the shoulder.  Therefore, the examiner found that the area 
the veteran currently experiences pain is different than that 
treated in service.  The examiner noted that she could not 
find any evidence of treatment in service for the type of 
shoulder pain that the veteran currently experiences.  The 
examiner opined that it was not at least as likely as not 
that his right shoulder pain condition had its origin during 
service.

The Board finds that the veteran does not have a right 
shoulder disability attributable to service.  In coming to 
this finding, the Board relies on the May 2006 VA examination 
in which the examiner found that it was not at least as 
likely as not that that the veteran's right shoulder 
disability was connected to his service.  As required by the 
Board's February 2006 remand, the examiner specifically 
considered the veteran's March 1989 treatment while in 
service.  The Board recognizes that the veteran contended 
that he had a right shoulder disability that is connected to 
the veteran's service.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As the preponderance of the 
probative evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the veteran's claim for 
service connection for a right shoulder disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


